Citation Nr: 0010776	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the veteran's appeals concerning increased 
evaluations for his diabetes mellitus disorder and diabetic 
retinopathy are timely.  

2.  Entitlement to an evaluation greater than 60 percent for 
a hypertensive heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1996, and by an 
administrative determination of August 1997, by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), where the benefits sought on appeal 
were denied.

For reasons discussed more fully below, the issue of 
entitlement to an evaluation greater than 60 percent for a 
hypertensive heart disability is addressed in the Remand 
section of the Opinion.  


FINDINGS OF FACT

1.  A rating decision concerning the veteran's diabetes and 
retinopathy disorders was promulgated in April 1996, and 
notice of this decision was sent to the veteran on April 19, 
1996.  

2.  The veteran's notice of disagreement, dated April 24, 
1997, was received by VA on April 28, 1997.  


CONCLUSION OF LAW

The notice of disagreement with respect to the veteran's 
diabetes and retinopathy disabilities was not timely filed.  
38 U.S.C.A § 7105 (West 1991); 38 C.F.R. § 20.301, 20.302, 
20.305 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the veteran's appeals concerning increased 
evaluations for his diabetes mellitus disorder and diabetic 
retinopathy are timely.

In claims received by VA in April and August 1995, the 
veteran contended that increased evaluations were warranted 
for his diabetes mellitus disorder and his hypertensive heart 
disease, and that, in essence, he had developed diabetic eye 
disease or retinopathy due to his diabetes disorder.  The RO, 
in an April 1996 rating decision (RD), denied his claim that 
an increased evaluation was warranted for his diabetes 
disability, increased his evaluation for his hypertensive 
heart disease from a 10 percent evaluation to a 30 percent 
evaluation, and established service connection for diabetic 
retinopathy, which was evaluated as 20 percent disabling.  
The accompanying letter notifying the veteran of this rating 
action and his appellate rights is dated April 19, 1996.  The 
veteran first submitted a notice of disagreement (NOD) to the 
issue of an increased evaluation for his hypertensive heart 
disease in February 1997.  That claim was subsequently 
perfected and is addressed in the Remand section of the 
Opinion.  

The veteran next expressed his disagreement with the 
remaining issues of that RD (the ratings for his diabetes and 
retinopathy) in a VA Form 9, received by VA on April 28, 
1997.  He was subsequently informed by the RO, in August 
1997, that this NOD was not timely.  The veteran expressed 
disagreement with that administrative determination several 
times, first in a communication received by VA in August 
1997.  A Statement of the Case (SOC) was promulgated with a 
notice date of September 21, 1998, and the veteran perfected 
this claim via a VA Form 9 dated November 20, 1998.  The 
question that must now be resolved by the Board is whether 
the April 28, 1997 NOD was in fact timely.  

Statutory and regulatory provisions governing the procedures 
whereby adverse decisions rendered by the RO may be appealed 
to the Board stipulate, in pertinent part, that such 
decisions may be considered by the Board only upon submission 
of a Notice of Disagreement (NOD) within one year of 
notification of the adverse decision.  38 U.S.C.A § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).  Further, notices of 
disagreement must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such accredited 
representative, attorney or authorized agent as may be 
selected by the claimant or legal guardian.  If no NOD is 
filed within the prescribed period, the action or 
determination shall become final.  38 U.S.C.A. § 7105 (West 
1991).  If a claim before the Board does not satisfy the 
above criterion, the Board "shall not...entertain[ ] the 
application."  38 U.S.C.A. § 7108 (West 1991).

Additionally, in computing the time limit for filing, a 
response postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that a postmark date is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305(a) (1999).  
Also, in computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded, and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in computation.  
38 C.F.R. § 20.305(b) (1999).

We also note that the regulations provide that an NOD may be 
filed, in addition to the veteran or his representative, by a 
fiduciary or by a person acting as next friend when the 
veteran has been rated incompetent by VA, or has a physical, 
mental or legal disability which prevents him from filing.  
38 C.F.R. § 20.301 (1999).  

The notice attached to the rating action is dated April 19, 
1996.  The veteran contends that although he did in fact file 
his disagreement on April 24, 1997, that he should be excused 
from the time limit due to hospitalizations and treatment for 
his disabilities.  Specifically, we note that he states on 
his VA Form 9, dated November 1998, that he was hospitalized 
at the VA hospital in New Orleans in July 1996, and again in 
October 1996.  The veteran's NOD was received at VA on April 
28, 1997.  As the facts are not in dispute, it is the law, 
not the evidence, that is dispositive in this case, and the 
veteran's claim should denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As indicated above, an NOD must be filed within one year of 
notification of the adverse decision, 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999), or the BVA shall not 
entertain the application.  38 U.S.C.A. § 7108 (West 1991).  
In the instant case, because April 19, 1997, (the one year 
time limit for the filing of an NOD), expired on a Saturday, 
the veteran had until Monday, April 21, 1997 to file his NOD.  
38 C.F.R. § 20.305(b) (1999).  The veteran signed and dated 
his NOD on April 24, 1997, and it is noted to be received by 
VA on April 28, 1997.  The veteran later states that although 
he did in fact file his NOD on April 24, 1997, he believed an 
extension was in order in his case.  

Even when applying the five day presumption as the postmark 
date is not of record, the presumptive date of receipt can 
only be presumed to be five days prior to the actual date of 
receipt of the document by VA.  38 C.F.R. § 20.305(a) (1999).  
Affording the veteran the benefit of this presumption, five 
days prior to VA's actual receipt would be April 23, 1997, 
not April 21, 1997.  Thus, this NOD was not timely.  

Turning to the veteran's argument that the one year time 
limit should have been, in essence, tolled during the time 
periods he was in the hospital, we find that his argument is 
without merit.  First, we note that the veteran was 
hospitalized for two brief periods in July and October 1996.  
This still left him with ample time within which to file his 
NOD prior to the April 21, 1997 expiration.  Second, we must 
point out that he did, in fact, file a timely NOD with 
respect to the issue of an increased evaluation for his 
hypertensive heart disease, dated February 1997.  Finally, we 
note that the regulations provide that a fiduciary or even a 
"next friend", in the absence of a fiduciary, may submit an 
NOD on the veteran's behalf, where the veteran has been rated 
incompetent by VA, or has a physical, mental or legal 
disability which prevents him from filing.  38 C.F.R. 
§ 20.301 (1999).  

In brief, we are unable to identify an NOD of record within 
the applicable time limit, in this case, April 21, 1997.  As 
the earliest date which the veteran's NOD could possibly be 
construed to have been received at VA is April 23, 1997, his 
NOD is simply not timely, and his claim must be denied.  The 
RO was entirely correct in its decision.

ORDER

The appeal concerning increased evaluations for his diabetes 
mellitus disorder and diabetic retinopathy are not timely, 
and the veteran's claims must therefore be denied.  



REMAND

First, we note that an evaluation of 60 percent for the 
veteran's hypertensive vascular disorder was established, 
with a corrected effective date of 4-17-95, in an August 1998 
rating decision (RD).  However, we must point out that a 
letter from the RO to the veteran, dated January 14, 1999, 
informs him that his hypertensive vascular disorder is now 
evaluated as 100 percent disabling.  From our review of the 
record, there is no rating decision associated with this 
cover letter.  In addition, the subsequent RD, dated 
September 1999, reflects only that this disorder is 60 
percent disabling, effective 4-17-95.  Because our review of 
the claims folder does not reveal whether the veteran's 
disorder is 100 or 60 percent disabling, further 
clarification on this evaluation is therefore required before 
additional appellate review.  The RO should associate the RD, 
if any, that is the subject of the January 14, 1999 cover 
letter, and include a chronology of the veteran's ratings to 
date.  

It would also be helpful if the RO would also give a 
chronology of the veteran's evaluations to date for his 
diabetic retinopathy.  

Also, we note that the veteran's claims folder should be 
repaired and returned to the Board in no less than two 
volumes.  


Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  With respect to the rating assigned 
for the veteran's hypertensive heart 
disease, the RO should associate the RD, 
if any, that is the subject of the 
January 14, 1999 cover letter, and 
otherwise explain the apparent 
discrepancies between the 100 percent 
rating noted in the January 1999 cover 
letter, and the 60 percent rating noted 
in the September 1999 RD.  A chronology 
of the evaluations for the veteran's 
hypertensive disorder to date would be 
particularly helpful in this regard.  

3.  The RO should repair the veteran's 
claims folder and it should be returned 
to the Board in no less than two volumes.

4.  After ensuring that all developmental 
action has been completed, the RO should 
then review the veteran's claim, and 
determine whether it can now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.  

The purposes of this Remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  We 
wish to thank the RO in advance for its assistance.  The 
Board intimates no opinion, either legal or factual, as to 
the final disposition of the issue addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


